March 12, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wilford (Registration. No. 26,597) on 03/12/2021.

The application has been amended as follows: 










In the Claims:

1. (Previously presented) An armrest comprising:
 2a base; 
3an arm support displaceable linearly relative to the base 4through intermediate positions between a first position and a 5second position in opposite displacement directions along a 6movement path; 
7a guide assembly comprising a first guide on the base and 8a second guide on the arm support forming respective guide surfaces 9movable relative to one another in the displacement directions and 10limiting movement of the arm support relative to the base 11transversely to the displacement directions such that there is 12 space between the first 13guide and the second guide, portions of the guide surfaces of the 14first and second guides are in contact, one of the first and second isguides having a pair of transversely spaced surfaces fixed to the 16base or to the arm support and through which the other of the first 17and second guides extends; and 
18an elastic element in the guide assembly urging the first 19guide transversely of the displacement directions into contact with 20the second guide such that contact between the portions is 21maintained with a transverse force acting perpendicular 22to the displacement directions on the arm support and on release of the transverse force.
  
2. 	(Canceled)  
3.	(Canceled)  
4. 	(Canceled)  


6. 	(Canceled)  
7. 	(Canceled)  

  	18. (Currently amended) The armrest according to claim 213, wherein the arm support includes a rod on the arm support and 3the pair of transversely spaced surfaces pair of transversely spaced surfaces are on the 4arm support and the rod is on the base. 
 
9. 	(Canceled)  

110. (Currently amended) The armrest according to claim 28, wherein the rod is cylindrical and the armrest further 3comprises: 
4respective front and back rings each forming one surface of the pair of transversely spaced surfaces 6and carrying the elastic element of the guide assembly.  

- 3 -31339AM05.WPDAtty's 31339Pat. App. 16/129,018 	11. (Currently amended) An armrest comprising: 
2a base element; 
3a support element movable along an axis on the 4base element between a pair of end positions; 
5a mount fixed on one of the base and support elements and 6formed with a hole centered on the axis, extending 7through the mount, and having an inner surface; 

10a respective inelastic and axially spaced slide-bearing 11rings fixed in the hole, each having an inner surface projecting 12radially inward past the inner surface of the hole, and 13spaced from and surrounding the rod; and 
14a respective elastic bearing block fixed in and relative isto each of the rings and pressing the rod radially and directly 16against a diametrically opposite portion of the inner surface of the 17respective ring, the blocks being diametrically opposite each other 18relative to the axis.  

12. 	(Canceled)  
- 4 -31339AM05.WPDAtty's 31339Pat. App. 16/129,018 
13. (Previously presented) An armrest comprising: 
2a base element; 
3a support element displaceable forward and backward 4relative to the base element in a longitudinal direction; 5a guide having transversely spaced surfaces fixed on one 6of the base and support elements and between which the other of the 7base and support elements extends with transverse clearance; and 
8an elastic element forming one of the surfaces of the 9guide and elastically urging the other element transversely into 10engagement with a counter surface of the guide, the elastic element 11urging the other element transversely into engagement with the 12counter surface of the guide such that the contact of the other 13element and the counter surface is maintained with a 

- 5 -31339AM05.WPDAtty's 31339Pat. App. 16/129,018 	14. (Currently amended) An armrest comprising: 
2a base element; 
3a support element displaceable forward and backward 4relative to the base element in a longitudinal direction; 
5front and back longitudinally spaced guides having 6transversely spaced surfaces fixed on one of the base and support 7elements and between which a rod of the other of the base and 8support elements extends with transverse clearance; and 
9respective elastic elements each forming one of the 10surfaces of each guide and elastically urging the rod transversely 11into engagement with a counter surface of the respective guide, the 12elastic elements being on transversely opposite sides of the rod 13and urging the rod in opposite transverse directions into 14engagement with the other counter surface of the respective guide issuch that contact of the other element with the counter surface is 16maintained 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Rodney B White/Primary Examiner, Art Unit 3636